                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                       )
In re REGIONS MORGAN KEEGAN            )
SECURITIES, DERIVATIVE and             )
ERISA LITIGATION                       )
                                       )
                                       )   No. 09-2009
                                       )
This Document Relates to:              )
                                       )
In re Regions Morgan Keegan            )
Closed-End Fund Litigation,            )
                                       )
No. 2:07-cv-02830-SHM-dkv              )
                                       )
                                       )
                                       )

                                   ORDER


      On January 4, 2013, the Court entered an Order preliminarily

approving settlement, providing for notice, and preliminarily

certifying a plaintiff class.          (Prelim. Order, ECF No. 276.)

That settlement was reached among Lion Fund, L.P., Dr. J. Samir

Sulieman, and Larry Lattimore, on behalf of the Class, and C.

Fred Daniels, in his capacity as Trustee ad Litem (“TAL”) 1, on

behalf of the TAL Subclass, (collectively the “Lead Plaintiffs”),

and J. Kenneth Alderman, Carter E. Anthony, James C. Kelsoe,



1 C. Fred Daniels is the court-appointed Trustee for the Leroy McAbee, Sr.

Family Foundation Trust, the Harold G. McAbee Family Trust, the KPS Group,
Inc. Profit Sharing Retirement Plan, the Boyd F. Horn IRA Rollover Trust, the
Alice C. Cade for the benefit of Carroll Corbin Bays Trust, and the Patricia
Penzone Irrevocable Trust for the benefit of Charles A. Penzone. (Combined
Amended Complaint ¶ 1, ECF No. 186.)
Jr.,   MK     Holding,   Inc.,   Allen       B.    Morgan,   Jr.,    Morgan     Asset

Management,      Inc.,     Morgan     Keegan       &   Company,     Inc.,    Regions

Financial Corporation, Brian B. Sullivan, Joseph C. Weller, and

the    Regions    Morgan    Keegan    Closed-End        Funds     (the   “Funds” 2 ),

(collectively the “Defendants”).                  On August 5, 2013, the Court

entered an Order that approved the proposed settlement, approved

the Plaintiffs’ award of attorney’s fees and expenses, and

certified the Plaintiff class (“Final Approval Order”).                          (ECF

No. 345.)

       Before the Court are two motions.                The first is Defendant

Morgan Keegan & Company, Inc.’s (“Morgan Keegan”) May 3, 2018

Motion to Enjoin Arbitration Filed by George W. Porter, Jr. (the

“Motion”).      (ECF No. 377.)      The second is Morgan Keegan’s October

17,    2018    Emergency     Motion    for     Preliminary        Injunction    (the

“Emergency Motion”) seeking the same relief.                       (ECF No. 385.)

Morgan Keegan asks the Court to enjoin Porter from proceeding

with    a   Financial      Industry    Regulatory        Association        (“FINRA”)

arbitration, Case No. 17-02221, filed on August 17, 2017 (the

“FINRA Arbitration”).         (Id.; FINRA Stat. Claim, ECF No. 377-2.)

Porter responded on May 17, 2018.                 (Resp., ECF No. 378.)        Morgan


2 The “Funds” refers to the RMK High Income Fund, Inc. (“RMH”), RMK Strategic
Income Fund, Inc. (“RSF”), RMK Advantage Fund, Inc. (“RMA”), and RMK Multi-
Sector High Income Fund, Inc. (“RHY”). (Id.) The names of the Funds in this
action were changed to Helios High Income Fund, Inc., RMK Strategic Income
Fund, Inc., Helios Advantage Fund, Inc., and Helios Multi-Sector High Income
Fund, Inc. after the Funds were acquired by Hyperion Brookfield Asset
Management, Inc. on July 29, 2008. (Id. at n.1.)

                                         2
Keegan replied on May 30, 2018.               (Reply, ECF No. 382.)         Porter

filed a sur-reply on June 1, 2018.                 (Sur-reply, ECF No. 384.)

Porter responded to the Emergency Motion on October 22, 2018.

(ECF No. 386.)

       For   the    following    reasons,      Morgan   Keegan’s    Motion     and

Emergency Motion are DENIED.

I.     Background

       In    this   Closed-End     Fund       Litigation,    Lead    Plaintiffs

asserted claims on behalf of a class of individuals and entities

that purchased or acquired the publicly traded securities of

four closed-end mutual Funds that were “issued, underwritten,

sold, and managed by two wholly owned and controlled subsidiaries

of Defendant Regions Financial Corporation (“RFC”).”                     (Combined

Amended Complaint, “CAC” ¶ 4, ECF No. 186.)                   Lead Plaintiffs

generally alleged that Defendants had misrepresented the types

of assets and the true value of assets in which the Funds had

invested.     (CAC ¶¶ 5-6.)      Lead Plaintiffs alleged that the Funds

had invested heavily in Asset-Backed Securities (“ABS”) and, in

particular, subprime mortgage-related ABS, in violation of a

“fundamental        investment      limitation”         meant       to      assure

diversification of assets.         (CAC ¶¶ 6, 15-16.)         Lead Plaintiffs

also   alleged      that   the   Funds       had   falsely   classified      their

portfolio securities as corporate bonds and preferred stocks in

SEC filings, overstated the values of their portfolio securities,

                                         3
mischaracterized the Funds as “high yield,” and misrepresented

the professional management of the Funds’ portfolios.                   (CAC ¶¶

6, 17-18, 21-22, 26-28, 25.)

        Lead Plaintiffs filed suit on December 21, 2007. (ECF No.

1.)     This Court consolidated two separately pending suits and

appointed    Lead   Plaintiffs   and       Lead   Counsel   by    Order   dated

December 15, 2010.     (Order App. Lead Plaintiffs and Lead Counsel

and Consol. Cases, ECF No. 179.)               Lead Plaintiffs filed the

Combined Amended Complaint on February 22, 2011. The CAC alleged

five federal causes of action against Defendants: (1) violation

of section 11 of the Securities Act of 1933; (2) violation of

section 12(a)(2) of the Securities Act of 1933; (3) violation of

section 15 of the Securities Act of 1933; (4) violation of

section 10(b) of the Securities Exchange Act of 1934; and (5)

violation of section 20(a) of the Securities Exchange Act of

1934.     (CAC ¶¶ 317-67.)    Lead Plaintiffs sought preliminary and

permanent     injunctive     relief,       restitution   in      the   form   of

compensatory damages for their losses, prejudgment interest,

rescission rights, costs, and attorney’s fees.                (Id. § XIII.)

        On October 12, 2012, Lead Plaintiffs filed their Unopposed

Motion for Preliminary Approval of a Proposed Settlement and for

Preliminary Class Certification.            (ECF No. 261.)       On January 4,

2013, the Court granted Lead Plaintiffs’ Motion, approving the

preliminary settlement and preliminarily certifying the class.

                                       4
(Prelim. Order, ECF No. 276.)                 The Preliminary Approval Order

included in the Class “[a]ll Persons who purchased or otherwise

acquired the publicly traded shares” of the Funds during the

Class Period “and were damaged thereby . . . .”                      (Id. ¶ 4.)

       The   Preliminary       Approval       Order   gave    Class       Members   the

opportunity to request exclusion from the Class.                     (Id. ¶ 6.)      To

be excluded, a Class Member had to mail a written request

containing certain information to the address designated in the

Notice.      (Id. ¶ 10.)   The Court appointed a Class Administrator

to process all Class Member claims and requests for exclusion.

(Id. ¶ 8.)

       The Preliminary Approval Order prohibited Class Members

from pursuing any Released Claims against Defendants in any other

proceeding or forum.       (Id. ¶ 24.) The prohibition was “necessary

to protect and effectuate the Settlement and to enter judgment

when   appropriate,      and    [was]     ordered     in     aid    of    the    Court’s

jurisdiction and to protect its judgments.”                   (Id.)

       On March 8, 2013, Lead Plaintiffs filed a Motion for Final

Approval      of   the     Proposed        Settlement         and        Final    Class

Certification.      (Mot. for Final Approval, ECF No. 283.)                          On

August 5, 2013, the Court granted Lead Plaintiffs’ Motion and

entered the Final Approval Order.                 (Final Approval Order, ECF

No. 345.)     The Final Approval Order dismissed with prejudice all

claims asserted in the action against all Defendants.                            (Final

                                          5
Approval Order § III.)       The Final Approval Order also approved

the   Release   submitted    as   part   of   Exhibit   B   to   the   joint

Stipulation and Agreement of Settlement (the “Stipulation”).

(Id.; Stipulation, ECF No. 260-5.)        The Release prohibited Class

Members from pursuing any Released Claims 3 against Defendants in

any other proceeding or forum.           (Stipulation ¶¶ 10-17.)         The

Court retained jurisdiction to enforce the Release and the

Stipulation.    (Final Approval Order § IV.)

      On August 17, 2017, George W. Porter, Jr. filed a statement

of claim for FINRA Arbitration on behalf of himself, the George

W. Porter, Jr. IRA, and the Porter Living Trust (collectively

“Claimants”).      (See ECF No. 377-2.)          On October 25, 2017,

Claimants filed an Amended Statement of Claim.               (See ECF No.

377-3.)     Claimants’    claims    against   Morgan    Keegan    are:   (1)

misrepresentations and omissions; (2) breach of fiduciary duty;

(3) unsuitable investments; (4) violation of section 11 of the

1933 Securities Act; (5) violation of section 12 of the 1933

Securities Act; (6) liability under section 15 of the 1933

Securities Act; (7) breach of the Securities Act of 1934; (8)

violations of the Tennessee Securities Act; (9) fraud; (10)


3 “‘Released Claims’ means any and all claims, rights, causes of action,
demands, actions, debts, sums of money, obligations, judgments, suits, and
liabilities of every nature and description . . . that arise out of, relate
to, or are in connection with the claims, allegations, transactions, facts,
events, acts, disclosures, statements, representations or omissions or
failures to act involved, set forth, or referred to in the Complaint filed
in the [Class] Action[.]” (ECF No. 260 at 14.)

                                     6
negligence; (11) failure of supervision; (12) breach of contract;

(13) vicarious liability; and (14) violations of FINRA rules.

(Stat. Claim at ¶¶ 72-118.)

      Morgan Keegan argues that Claimants’ arbitration action

violates the Final Approval Order.      Claimants contend that they

are not bound by that Order because they opted out of the Class.

II.   Standard of Review

      The All Writs Act “‘authorizes a federal court to issue

such commands as may be necessary or appropriate to effectuate

and prevent the frustration of . . . orders it has previously

issued    in   exercise   of   jurisdiction   otherwise   obtained.’”

Lorillard Tobacco Co. v. Chester, Willcox & Saxbe, 589 F.3d 835,

844 (6th Cir. 2009) (quoting United States v. City of Detroit,

329 F.3d 515, 522 (6th Cir. 2003)).       Federal courts have broad

injunctive powers to protect the finality of their judgments,

including the power to enjoin arbitration to prevent relitigation

of claims and issues the Court has already decided.        See Kelly

v. Merrill Lynch, Pierce, Fenner & Smith, 985 F.2d 1067, 1069

(11th Cir. 1993), cert. denied, 510 U.S. 1011, 114 S. Ct. 600

(1993).

      Where a district court has retained jurisdiction to enforce

a final settlement agreement, “‘it necessarily makes compliance

with the terms of the settlement agreement a part of its order

so that a breach of the agreement would be a violation of the

                                   7
 order.’”   In re Lehman Bros. Sec. and ERISA Litig., 2012 WL

 2478483, at *4 (S.D.N.Y. June 29, 2012) (quoting In re Am.

 Express Fin. Advisors Sec. Litig., 672 F.3d 113, 127 (2d Cir.

 2011)).       Where    the   alleged        relitigation   at   issue    is     an

 arbitration, a court has “authority to order the cessation of an

 arbitration    by     parties    within      its   jurisdiction   where    such

 authority appears necessary in order for a court to enforce the

 terms of the parties’ own agreement, as reflected in a settlement

 agreement.”      Am. Express, 672 F.3d at 141.

III.   Analysis

       Morgan Keegan argues that Claimants are Class Members who

 submitted invalid opt-out notices to the Class Administrator.

 (See ECF No. 377-1 at 14716.)                 Morgan Keegan contends that

 Claimants did not adequately opt out of the Class, and that the

 Final Approval Order permanently enjoins them from pursing an

 arbitration action against it for any Released Claims.                  (Id.)

       Claimants argue that they opted out of the Class when they

 submitted two valid opt-out notices to the Class Administrator.

 (ECF No. 378 at 14789.)           Claimants contend that those opt-out

 notices excluded them from the Class, and that, as a result, the

 Final Approval Order does not enjoin their arbitration action

 against Morgan Keegan.          (Id.)

       Claimants are Class Members because they bought shares of

 the Closed-End Funds during the Class Period.              (See ECF No. 377-

                                         8
4.)   The Final Approval Order applies to them unless they opted

out of the Class.      (See Prelim. Order, ECF No. 276 (“All Class

Members (other than those persons or entities who shall timely

and validly request exclusion from the Class) shall be bound by

all determinations and judgments in the Action . . .”).)

      The Preliminary Approval Order established the requirements

for a valid opt-out request.        (ECF No. 276 ¶ 6.)       Each Request

for Exclusion was required to: (1) include the name, address,

and telephone number of the person seeking exclusion; (2) state

that the person requests exclusion from the Class in “In re

Regions Morgan Keegan Closed-End Fund Litigation, Case No. 2:07-

cv-02830-SHM-dkv”; (3) be signed and dated by each person seeking

exclusion; and (4) list the date of each purchase or acquisition

of Closed-End Fund shares during the Class Period and the number

of shares purchased or acquired in each transaction.           (Id.)   The

deadline to request exclusion was March 22, 2013.             (Id.)    The

Preliminary Approval Order provided that no request would be

effective “unless it provides all of the required information

and is made within the time stated above, or the exclusion is

otherwise accepted by the Court or allowed by Lead Counsel and

counsel   for   the   Morgan   Keegan    Defendants   and   RFC.”     (Id.)

Counsel   did   not   object   to   Claimants’   opt-out    notices,   and

Claimants did not receive any proceeds from the settlement.



                                     9
       Morgan Keegan argues that “Porter is in violation of the

permanent injunction entered by the Court in the [Final Approval

Order] because he indisputably failed to follow the process to

exclude himself from the Closed-End Fund Class.”                  (ECF No. 377-

1 at 14721 (footnote omitted).)              Morgan Keegan contends that

Porter failed to submit a notice excluding himself from the

Class, and that Claimants submitted requests to exclude only

certain transactions listed by the Porter Trust and the Porter

IRA.    (Id. at 14722.)         Morgan Keegan argues that Porter is

enjoined from bringing any arbitration action in his individual

capacity, and that the Porter IRA and the Porter Trust are

enjoined from bringing an arbitration action that is not limited

to the transactions identified in their opt-out notices.                    (Id.)

       Claimants argue that they are not enjoined from bringing an

arbitration action against Morgan Keegan because they opted out

of the Class.      (ECF No. 378 at 14788.)            Claimants contend that

their   opt-out    notices     met   the   requirements      of    the   Court’s

Preliminary Approval Order.          (Id.)    They argue that Porter, as

an individual, effectively opted-out of the Class because he

“was the only individual involved and [he] was in privity with

his IRA and the Porter Living Trust.”                (Id.)   Claimants do not

dispute that they failed to list all of the Closed-End Fund

shares they bought.        They contend, however, that the opt-out

notices    are    valid   as    to   all     their     shares     because    they

                                      10
“express[ed] a reasonable indication of a desire to opt-out” and

“substantially complied with the opt-out procedure.” 4              (ECF No.

378 at 14794.)      Any failure to list certain transactions was a

mere “technical deficiency.” 5       (ECF No. 384 at 14912, 14916.)

      Under Federal Rule of Civil Procedure 23(b)(3), a notice

must inform class members “that the court will exclude from the

class any member who requests exclusion . . . .”              Fed. R. Civ.

P. 23(c)(2)(B).       If there is a dispute about whether a class

member has followed the appropriate procedure, the burden is on

the class member to establish that it made a sufficient effort

to communicate an intent to withdraw from the class through the

appropriate channels.       See In re Travel Agent Comm'n Antitrust

Litig., No. 1:03-cv-30000, 2006 WL 8439540, at *3 (N.D. Ohio

Sept. 14, 2006) (citing In re Four Seasons Sec. Laws Litig., 493

F.2d 1288, 1291 (10th Cir. 1974)).

      The Sixth Circuit has not addressed the standard to be

applied when determining whether a class member’s technically

deficient opt-out notice is valid.          Courts that have considered

the issue have held that an opt-out notice need not perfectly

conform to the format chosen by the district court to effectively



4 Because no party has stated how many shares were omitted from Claimants’

opt-out notices, the Court cannot determine the magnitude of the deficiency.
5 Because the Court concludes that Claimants’ opt-out notices validly excluded

Claimants from the Class, the Court need not address Claimants’ arguments
that the relief Morgan Keegan seeks would violate Claimants’ due process
rights.

                                     11
express a desire to opt out of a class action settlement.        For

example, in In re Four Seasons Securities Laws Litigation, the

Tenth Circuit held that “the important question [is] whether

notice [to opt out] was communicated,” and that a “reasonable

indication” of an intent to opt out is sufficient.     493 F.2d at

1291; see also Plummer v. Chem. Bank, 668 F.2d 654, 657 n.2 (2d

Cir. 1982) (“Any reasonable indication of a desire to get out

should suffice.”); In re Linerboard Antitrust Litig., 223 F.R.D.

357, 365 (E.D. Pa. 2004) amended 223 F.R.D. 370 (E.D. Pa. 2004)

(“The Court agrees with the Tenth Circuit that a ‘reasonable

indication’ of intent to opt out is sufficient.”). “Considerable

flexibility is desirable in determining what constitutes an

effective expression of a class member's desire to be excluded

and any written evidence of that desire should suffice.”         7AA

WRIGHT & MILLER, FED. PRAC. & PROC., § 2785 (3d ed. 2005).

     Claimants   sent   two   opt-out   notices   to   the     Class

Administrator. (See ECF No. 377-4.) They are labeled “Exclusion

[R]equest 109” and “Exclusion [R]equest 110”.      (Id.)     A cover

letter attached to Exclusion Request 109 states:




                               12
      In connection with the settlement [in In re Regions
      Morgan Keegan Closed-End Fund Litigation, No. 07-cv-
      02380-SHM-dkv], please find enclosed the opt-out forms
      for the following:
            George W. Porter
            George W. Porter, Jr. — IRA
            George and Kay Porter, Trustees            for   the
            Porter Living Trust

(ECF No. 377-4 at 14784.)

A cover letter attached to Exclusion Request 110 states:

      In connection with the settlement [in In re Regions
      Morgan Keegan Closed-End Fund Litigation, No. 07-cv-
      02380-SHM-dkv], please find enclosed the opt-out forms
      for the following:
            George   W. Porter
            George   W. Porter, Jr. — IRA
            Laurie   Ann Porter
            George    and Kay Porter, Trustees         for   the
            Porter   Living Trust

(Id. at 14784.) 6

      Two other cover letters attached to the Exclusion Requests

begin: “I hereby request exclusion from the class in In re

Regions Morgan Keegan Closed-End Fund Litigation, No. 07-cv-

02380 SHM dkv.”       (Id. at 14774.)       Schedules showing the date

Fund shares were purchased, the name of the fund, the number of

shares purchased, the total cost of the purchase, and other




6 The quoted passages of the opt-out notices refer to “George W. Porter,” and

the individual named in this lawsuit is “George W. Porter, Jr.” The Court
will assume that references to George W. Porter and George W. Porter, Jr. in
this action refer to the same person. Claimants ground their arguments on
that assumption (see ECF No. 386 at 14935), and Morgan Keegan has not argued
otherwise.

                                     13
information are attached to both Requests.               (See id. at 14777,

14780—83.)

      The quoted passages demonstrate that Claimants expressly

requested exclusion from the Class.              They provided the basic

information required by the Preliminary Approval Order and listed

transactions for 81,000 Closed-End Fund shares.               (See ECF No.

377-4.)      Claimants gave a “reasonable indication” that they

intended to opt out of the Class.              Four Seasons, 493 F.2d at

1291.

      The record does not support Morgan Keegan’s contention that

“[n]o opt-out was filed by Porter individually.”              (ECF No. 377-

1 at 14718l, 14784.)        Both opt-out notices state that they are

“the opt-out forms . . . for George W. Porter[.]”             (ECF No. 377-

4 at 14775, 14784.)

      There is no evidence that Claimants intended to opt out

only as to those transactions listed in the schedules attached

to   the   Requests.       The   Preliminary    Approval    Order   did     not

authorize partial opt-outs, and there is no reason to believe a

partial    opt-out   was   possible.      A    partial   opt-out    would    be

“inconsistent with the fundamental premise that a class member

who opts-out cannot participate in the benefits of the case and

is not bound by the judgment in the case.”                 Muldrow v. H.K.

Porter Co., 20 Fed. R. Serv. 2d 1069 (N.D. Ala. 1975).              Assuming

a partial opt-out were possible, Claimants demonstrated their

                                     14
intent to fully opt out of the Class.            They made no attempt to

qualify or limit their withdrawal.               Claimants should not be

barred from continuing their arbitration action merely because

they omitted certain transactions from their opt-out notices.

Morgan Keegan argues that even minor errors would render an opt-

out notice invalid.      (See ECF No. 382 at 14902.)        That standard

imposes a significantly higher burden than the law requires.

     Citing the Court’s May 17, 2013 Order in this action, Morgan

Keegan represents that the Court “has already found” that opt-

out notices that do not comply with the Preliminary Approval

Order are ineffective.       (ECF No. 382 at 14902.)        Morgan Keegan

cites the Court’s determination that the opt-out forms submitted

by (1) Marion M. Stowers and (2) Steven E. Haddock were invalid.

(Id. at 13074–76.)        Unlike the notices Claimants submitted,

Stowers and Haddock did not substantially comply with the Court’s

Preliminary Approval Order. Stowers said only that he “purchased

several thousand shares of RMK funds[,]” and Haddock “decline[d]

to give . . . the dates of each purchase or acquisition of

Closed-End Fund shares . . . [because] [w]what [he] bought or

acquired is none of your business.”         (Id. at 13074, 13075.)        By

contrast,    Claimants    supplied    all   of    the   basic   information

required    by   the   Preliminary   Approval     Order   and   listed   the

necessary information for 81,000 Closed-End Fund shares.



                                     15
        Morgan Keegan argues that a stringent standard should be

applied when considering the validity of non-compliant opt-out

notices because of the inclusion of a “blow-out provision” in

its settlement with Lead Plaintiffs.             (ECF No. 382 at 14904.)

The blow-out provision allowed Defendants to withdraw from the

settlement agreement if the number of excluded shares exceeded

a certain number.         (Id. at 14904 n.1.)       Morgan Keegan argues

that it needed to know the exact number of excluded shares to

exercise its rights under the settlement, and that its right to

terminate “would be eroded if [Claimants] were able to bring

claims on non-excluded shares at this juncture, after Defendants

are no longer able to exercise their rights under the blow out

provision.”       (Id.)      Morgan   Keegan     contends    that   allowing

Claimants’ arbitration action to continue would deprive it “of

the benefit of [its] bargain by exposing [it] to liability [it]

believed had been foreclosed as of March 22, 2013.”                  (Id. at

14904.)

        Courts have recognized the importance of invalidating non-

compliant opt-out forms so that parties can meaningfully exercise

their     right   to   withdraw   from     a   settlement.     See    Hughes

v. Microsoft Corp., Nos. C98-1646C, C93-0178C, 2001 WL 34089697,

at *2 (W.D. Wash. Mar. 26, 2001) (noting the importance of a

defendant’s termination rights when considering the validity of

certain opt-out notices lacking basic information); In re Kitec

                                      16
Plumbing     Sys.   Prod.    Liab.      Litig.,    No.   09-MD-2098,     2011   WL

13289881, at *4 (N.D. Tex. Oct. 27, 2011) (same).

      Here, Claimants submitted valid opt-out notices, containing

basic information.         Defendants could have considered Claimants’

shares when deciding whether to withdraw from the settlement

agreement.      Claimants made no claim to the settlement proceeds,

so   their     intention    to    opt   out    should    have   been    apparent.

Assuming Morgan Keegan was entitled to ignore Claimants’ opt-out

notices, Morgan Kegan does not contend that Claimants’ shares

influenced its decision not to withdraw from the settlement.

Although the number of excluded shares permitted Defendants to

terminate the settlement, Defendants did not do so.                     (See ECF

No. 382 at 14904 n.1.)           Morgan Keegan does not contend that the

number of Claimants’ shares in excess of the 81,000 shares they

disclosed in their opt-out notices would have caused Morgan

Keegan    to    exercise    its    right      to   terminate    the    settlement

agreement.

      Claimants’ opt-out notices were sufficient to exclude them

from the Class.        Because they opted out, Claimants are not

subject to the Court’s Final Approval Order prohibiting Class

Members from pursuing Released Claims against Morgan Keegan in

other forums.       Morgan Keegan’s Motion and Emergency Motion are

DENIED.



                                         17
IV.   Conclusion

      For   the   foregoing   reasons,   Morgan   Keegan’s   Motion   and

Emergency Motion are DENIED.



So ordered this 2nd day of November, 2018.



                                   /s/ Samuel H. Mays, Jr.
                                  SAMUEL H. MAYS, JR.
                                  UNITED STATES DISTRICT JUDGE




                                   18
